     Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 1 of 18

AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District of Florida

              United States of America                               )
                          V.                                         )
         Laura Luz Maria Torres Romero,                              )      Case No. 20-mj-8229-DLB.
 aka Antonieta Vinkelried, aka Antonieta Winkelried,                 )
                aka Antonieta Mena                                                                                      SP
                                                                     )
                                                                     )
                           Defendant(s)                                                                           Jun 29, 2020

                                                      CRIMINAL COMPLAINT                                                  West Palm Beach


         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                2012 throught March 2020         in the county of            Palm Beach            in the
     Southern           District of ---------
                                       Florida , the defendant(s) violated:

                Code Section                                                  Offense Description
18   USC Section 371                             Conspiracy to subscribe false immigration applications & Steal government money
18   USC Section 1028A                           Aggravated Identity Theft
18   USC Section 1956(h)                         Conspiracy to launder money
18   USC Section 981(a)(1)(C)                    Criminal forfeiture
18   USC Section 982(a)(6)                       Criminal forfeiture
18   USC Section 982(a)(1)                       Criminal forfeiture




         This criminal complaint is based on these facts:
                                                         SEE ATTACHED AFFIDAVIT




         ,;;!   Continued on the attached sheet.




                                                                                              Complainant's signature

                                                                              S/A Carlos Ruiz, Homeland Security Investigations
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:              06/30/2020
                   xxxxxxxx 06/29/2020
                                                                                                 Judge's signature

City and state:                WEST PALM BEACH FLORIDA                          DAVE LEE BRANNON, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 2 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 3 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 4 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 5 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 6 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 7 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 8 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 9 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 10 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 11 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 12 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 13 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 14 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 15 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 16 of 18
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 17 of 18




        29th
Case 9:20-cr-80072-KAM Document 1 Entered on FLSD Docket 06/30/2020 Page 18 of 18




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               CASE No. 20-mi-8229-DLB


   UNITED ST ATES OF AMERICA

  vs.

  Laura Luz Maria Torres Romero, aka
  Antonieta Vinkelried,
  aka Antonieta Winkelried,
  aka Antonieta Mena

                               Defendant.
  ---------------
                                 CRIMINAL COVER SHEET


   I.   Did this matter originate from a matter pending in the orthern Region of the United
        States Attorney's Office prior to October 14, 2003? ____ Yes               X        o

  2.    Did this matter originate from a matter pending in the Central Region of the United States
        Attorney's Office prior to September 1, 2007? _____ Yes                    X       No


                                             Respectfully submitted,

                                             ARIA AFAJARDO ORSHA
                                             UNITED ST ATES ATTORNEY


                                      BY        ft--
                                       ¥ADRIE E RABIOWITZ
                                                          Dl�
                                         ASSISTA T UNITED STATES ATI"ORNEY
                                         Florida Bar o./Court No. 833754
                                         500 . Australian Avenue, Suite 400
                                         West Palm Beach, FL 33401 6235
                                         Tel: (561) 820 8711
                                         Fax: (561) 820 8777
                                         Email: adrienne.rabinowitz usdoj .gov
